United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3238
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of North Dakota.
                                          *
Dwight Dean Sundby,                       *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: July 19, 2001

                                    Filed: July 25, 2001 (Corrected 7/25/01)
                                     ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Dwight Dean Sundby appeals the sentence imposed on him following his
convictions for drug trafficking. We affirm.

      Sundby argues the government should be required to prove beyond a reasonable
doubt he was responsible for the drug quantity attributed to him at sentencing. We
disagree. The district court was entitled to base its drug quantity finding on the trial
evidence. See United States v. Gonzalez-Rodriguez, 239 F.3d 948, 953-54 (8th Cir.
2001). Here, the drug quantity was charged in the indictment, the jury found Sundby
guilty of trafficking in the charged amount, and in an earlier appeal by the government,
we found the trial evidence sufficient to sustain the jury's verdict. See United States
v. Sundby, No. 00-1167, 2000 WL 636905 (8th Cir. May 18, 2000).

       Sundby asks us to reconsider United States v. Aguayo-Delgado, 220 F.3d 926
(8th Cir.), cert. denied, 121 S. Ct. 600 (2000). Even if Aguayo-Delgado was applicable
on these facts, only the court sitting en banc may reconsider the decision. See
Bressman v. Farrier, 900 F.2d 1305, 1318 (8th Cir. 1990), cert. denied, 498 U.S. 1126
(1991). We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-